Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 and 06/16/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed 07/12/2022 has been entered. Claims 1-20 remain pending.  Applicant’s amendments to Claims 1, 13, and 14 overcome the 35 U.S.C. 101 rejection of Claims 1-20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims cause claims 1-20 to be rejected under the 35 U.S.C. 103 with respect to the previously presented prior art Ueda (US20170153608) and the previously presented prior art Asenjo (US20140337277). Ueda teaches in [0097] that the target control machine for the industrial machine management system is a motor. Ueda further teaches in [0167] and [0173]-[0176] the change information is collected and stored in memory, which would function as a backup. Asenjo teaches in Figure 10 that the change history includes the storing and determination of the change history of parameters, with “Before Change” and “After Change”. Further, Ueda teaches in [0090] and [0156] a restore processing part that is capable of restoring the configuration settings from backup data and that the restore can occur from a terminal device (with [0050] detailing examples of terminal devices). The further additional limitation of performing a comparison of setting data from different time points is taught by the previously disclosed prior art Asenjo.  Asenjo teaches in [0086] that comparison is made between collected data and baseline that with the data taken from different time points. Asenjo teaches in [0071] that the baseline data includes configuration data. As the comparison occurs between the baseline data and the collected data, this would mean Asenjo is performing a comparison of the configuration data as the configuration data is part of the baseline data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US20170153608; As detailed in IDS dated 06/10/2020, US Patent Document AA) in view of Asenjo (US20140337277; As detailed in IDS dated 06/10/2020, US Patent Document AB).
	In regards to Claim 1, Ueda teaches “An industrial machine management system (industrial machine with parameter management part – [0105]), comprising: an industrial machine that controls a motor and a management device (control target machine is a motor – [0097]), the management device having circuitry configured (industrial machine with parameter management part – [0105]) to: collect changeable setting data of at the industrial machine as a backup (change information collection part, obtains change information of a parameter and stores it as a change history – [0173]), determine, whether a change has been made to the setting data (change information collection, stores obtained application information in association with change histories – [0175]; change information collection and change history includes industrial machine ID – [0176]), store the setting data collected as the backup and state information regarding a state of the industrial machine (memory stores backup data group, change history group – [0167]), obtain, as pre-change information, the stored state information regarding a pre-change state of the industrial machine as of the first time prior to the change made to the setting data (memory stores backup data group, change history group – [0167]; change information collection part obtains change information of a parameter and stores it as a change history – [0173]; Figure 10 details the contents of the change history of a parameter including “Before Change”), obtain, as post-change information, the stored state information regarding a post-change state of the industrial machine as of the second time after the change made to the setting data (Figure 10 details contents of the change history of a parameter including “After Change”), output, based on the pre-change information and the post-change information, influence information regarding an influence of the change when the change has been made to the setting data (based on change history, support information generation part generates support information – [0192]; support information includes information about parameter related to the change information – [0193]; support information generated is displayed on a display – [0194]), and return the setting data into pre-change state when the influence is output (restore processing part restores industrial machine using backup data – [0090]) and a user instructs returning the setting data into pre-change state (restore request received from terminal device 10 – [0156]; terminal device are portable terminals such as smartphones and tablets – [0050]).”
	Ueda does not teach “determine, whether a change has been made to the setting data by comparing the setting data collected as the backup at a first time point with the setting data collected as the back up at a second time point that is after the first time point.”
	Asenjo teaches “determine, whether a change has been made to the setting data by comparing the setting data collected as the backup at a first time point with the setting data collected as the back up at a second time point that is after the first time point (comparison between recently collected customer data with baseline data maintained in data storage – [0086]; device management maintains and manage information on devices such as current device configuration settings – [0049]; baseline data includes hierarchical, multi-level baseline information of the industrial assets including configuration and operational data collected over time – [0071]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Ueda to incorporate the teaching of Asenjo to use the attestation system perform comparisons of configuration data collected at one period with configuration data collected at another period. Doing so would improve the tracking and monitoring of parameters of industrial devices.

	In regards to Claim 2, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to output the pre-change information and the post-change information as the influence information (Figure 10 details contents of change history including “Before Change” and “After Change” of an industrial machine with a parameter number at a specific date/time and an abnormality information).”

	In regards to Claim 3, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to obtain difference information regarding a difference between the pre-change information and the post-change information, and output the difference information as the influence information (server stores and transmits the backup data and manages various data for the industrial machine system, and generates the support information based on the stored information – [0056]; backup data includes difference values relative to initial values of parameters – [0236]).”

	In regards to Claim 4, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to determine, based on the pre-change information and the post-change information, whether the influence is a predetermined influence, and output the influence information when the influence has been determined as being the predetermined 58influence (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

	In regards to Claim 5, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to make, based on the pre-change information and the post-change information, a determination as to whether the influence is a predetermined influence, and output the influence information in a form that is based on the determination (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

In regards to Claim 6, Ueda in view of Asenjo discloses the claimed invention as detailed above and Asenjo further teaches “the circuitry is further configured to make, based on the setting data as of the first time prior to the change and based on the setting data as of the second time after the change, a determination as to whether a predetermined change has been made to the setting data, and output the influence information when the predetermined change is determined as having been made to the setting data (device management maintains and manage information on devices such as current device configuration settings – [0049]; Identifying a deviation from the baseline characteristic, 1406, generate notification 1408 – [0095], Figure 14).”

	In regards to Claim 7, Ueda in view of Asenjo discloses the claimed invention as detailed above and Asenjo further teaches “the circuitry is further configured to make, based on the setting data as of the first time prior to the change and based on the setting data as of the second time after the change, a determination as to whether a predetermined change has been made to the setting data, and output the influence information in a form that is based on the determination (device management maintains and manage information on devices such as current device configuration settings – [0049]; Identifying a deviation from the baseline characteristic, 1406, generate notification 1408 – [0095], Figure 14).”

	In regards to Claim 8, Ueda in view of Asenjo discloses the claimed invention as detailed above and Asenjo further teaches “the circuitry is further configured to transmit a change notification to a predetermined destination when the change is determined as having been made to the setting data (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408 – Figure 14).”

	In regards to Claim 9, Ueda in view of Asenjo discloses the claimed invention as detailed above and Asenjo further teaches “the circuitry is further configured to decide the destination based on the industrial machine (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; notification preferences are defined in a model and determine appropriate client device for notification destination – [0085]).”

	In regards to Claim 10, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to output change information when the change is determined as having been made to the setting data, the change information regarding the change made to the setting data (based on change history, support information generation part generates support information – [0192]; support information includes information about parameter related to the change information – [0193]; support information generated is displayed on a display – [0194]).”

	In regards to Claim 11, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to obtain the pre-change information based on a first status of a pre-change motion of the industrial machine, the pre-change motion being based on the setting data as of the first time prior to the change having been made to the setting data, and obtain the post-change information based on a second status of a post-change motion of the industrial machine, the post-change motion being based on the setting data as of the second time after the change has been made to the setting data (parameter number and values of the parameter before and after the change – [0082]; multiple parameters controlled such as acceleration time, deceleration time, stopping method – [0157]).”

	In regards to Claim 12, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the pre-change information denotes at least one of a lifetime, a load factor, a work duration, and a motion status associated with the industrial machine as of the first time prior to the change having been made to the setting data, the post-change information denotes at least one of the lifetime, the load factor, the work duration, and the motion status as of the second time after the change has been made to the setting data, and the influence information includes information regarding at least one of the lifetime, the load factor, the work duration, and the motion status (parameter number and values of the parameter before and after the change – [0082]; parameters such as capacity and type are from OCR of captured image – [0097]; multiple parameters controlled such as frequency command, acceleration time, deceleration time, stopping method – [0157]).”

	In regards to Claim 13, Ueda teaches “A method for managing an industrial machine (industrial machine with parameter management part – [0105]), comprising: collecting changeable setting data of the industrial machine as a backup (change information collection part, obtains change information of a parameter – [0173]) determining whether a change has been made to the setting data (change information collection, stores obtained application information in association with change histories – [0175]; change information collection and change history includes industrial machine ID – [0176]), 5Application No. 16/773,039storing the setting data collected as the backup and state information regarding a state of the industrial machine (memory stores backup data group, change history group – [0167]), obtaining, as pre-change information, stored state information regarding a pre-change state of the industrial machine as of the first time prior to the change made to the setting data (memory stores backup data group, change history group – [0167]; change information collection part obtains change information of a parameter and stores it as a change history – [0173]; Figure 10 details the contents of the change history of a parameter including “Before Change”); obtaining, as post-change information, the stored state information regarding a post-change state of the industrial machine as of the second time after the change made to the setting data (Figure 10 details contents of the change history of a parameter including “After Change”); outputting, based on the pre-change information and the post-change information, influence information regarding an influence of the change when the change has been made to the setting data (based on change history, support information generation part generates support information – [0192]; support information includes information about parameter related to the change information – [0193]; support information generated is displayed on a display – [0194]), and returning the setting data into pre-change state when the influence is output (restore processing part restores industrial machine using backup data – [0090]) and a user instructs returning the setting data into pre-change state (restore request received from terminal device 10 – [0156]; terminal device are portable terminals such as smartphones and tablets – [0050]).”
	Ueda does not teach “determining whether a change has been made to the setting data by comparing the setting data collected as the backup at a first time point with the setting data collected as the back up at a second time point that is after the first time point.”
	Asenjo teaches “determining whether a change has been made to the setting data by comparing the setting data collected as the backup at a first time point with the setting data collected as the back up at a second time point that is after the first time point (comparison between recently collected customer data with baseline data maintained in data storage – [0086]; device management maintains and manage information on devices such as current device configuration settings – [0049]; baseline data includes hierarchical, multi-level baseline information of the industrial assets including configuration and operational data collected over time – [0071]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Ueda to incorporate the teaching of Asenjo to use the attestation system perform comparisons of configuration data collected at one period with configuration data collected at another period. Doing so would improve the tracking and monitoring of parameters of industrial devices.

	In regards to Claim 14, Ueda teaches “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for managing an industrial machine (industrial machine with parameter management part – [0105]; program stored in ROM – [0064]), the method comprising: collecting changeable setting data of the industrial machine as a backup (change information collection part, obtains change information of a parameter and stores it as a change history – [0173]) determining whether a change has been made to the setting data (change information collection, stores obtained application information in association with change histories – [0175]; change information collection and change history includes industrial machine ID – [0176]); 6Application No. 16/773,039 Reply to Office Action of April 12, 2022 storing the setting data collected as the backup and state information regarding a state of the industrial machine (memory stores backup data group, change history group – [0167]), obtaining, as pre-change information, the stored state information regarding a pre-change state of the industrial machine as of the first time prior to the change made to the setting data (memory stores backup data group, change history group – [0167]; change information collection part obtains change information of a parameter and stores it as a change history – [0173]; Figure 10 details the contents of the change history of a parameter including “Before Change”); obtaining, as post-change information, stored state information regarding a post-change state of the industrial machine as of the second time after the change made to the setting data (Figure 10 details contents of the change history of a parameter including “After Change”); outputting, based on the pre-change information and the post-change information, influence information regarding an influence of the change when the change has been made to the setting data (based on change history, support information generation part generates support information – [0192]; support information includes information about parameter related to the change information – [0193]; support information generated is displayed on a display – [0194]), and returning the setting data into pre-change state when the influence is output (restore processing part restores industrial machine using backup data – [0090]) and a user instructs returning the setting data into pre-change state (restore request received from terminal device 10 – [0156]; terminal device are portable terminals such as smartphones and tablets – [0050]).”
	Ueda does not teach “determining whether a change has been made to the setting data by comparing the setting data collected as the backup at a first time point with the setting data collected as the back up at a second time point that is after the first time point.”
	Asenjo teaches “determining whether a change has been made to the setting data by comparing the setting data collected as the backup at a first time point with the setting data collected as the back up at a second time point that is after the first time point (comparison between recently collected customer data with baseline data maintained in data storage – [0086]; device management maintains and manage information on devices such as current device configuration settings – [0049]; baseline data includes hierarchical, multi-level baseline information of the industrial assets including configuration and operational data collected over time – [0071]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Ueda to incorporate the teaching of Asenjo to use the attestation system perform comparisons of configuration data collected at one period with configuration data collected at another period. Doing so would improve the tracking and monitoring of parameters of industrial devices.

	In regards to Claim 15, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to obtain difference information regarding a difference between the pre-change information and the post-change information, and output the difference information as the influence information (server stores and transmits the backup data and manages various data for the industrial machine system, and generates the support information based on the stored information – [0056]; backup data includes difference values relative to initial values of parameters – [0236]).”

	In regards to Claim 16, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to determine, based on the pre-change information and the post-change information, whether the influence is a predetermined influence, and output the influence information when the influence has been determined as being the predetermined influence (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

	In regards to Claim 17, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to determine, based on the pre-change information and the post-change information, whether the influence is a predetermined influence, and output the influence information when the influence has been determined as being the predetermined influence (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

	In regards to Claim 18, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to determine, based on the pre-change information and the post-change information, whether the influence is a predetermined influence, and output the influence information when the influence has been determined as being the predetermined influence (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

	In regards to Claim 19, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to make, based on the pre-change information and the post-change information, a determination as to whether the influence is a predetermined influence, and output the influence information in a form that is based on the determination (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

	In regards to Claim 20, Ueda in view of Asenjo discloses the claimed invention as detailed above and Ueda further teaches “the circuitry is further configured to make, based on the pre-change information and the post-change information, a determination as to whether the influence is a predetermined influence, and output the influence information in a form that is based on the determination (change history identifies parameter change histories related to the parameter associated with the obtained change information – [0182], [0186]).”

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                    

/TARUN SINHA/Primary Examiner, Art Unit 2863